

115 HR 3667 IH: Veteran and Beginning Farmers Assistance Act
U.S. House of Representatives
2017-08-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3667IN THE HOUSE OF REPRESENTATIVESAugust 29, 2017Mr. Faso (for himself and Ms. Kuster of New Hampshire) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Consolidated Farm and Rural Development Act to provide for a 5-year extension of the
			 appropriate technology transfer for rural areas program.
	
 1.Short titleThis Act may be cited as the Veteran and Beginning Farmers Assistance Act. 2.Extension of appropriate technology transfer for rural areas programSection 310B(i)(4) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(i)(4)) is amended by striking 2018 and inserting 2023.
		